Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.
Claims 1-19 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raphael Valencia on March 01, 2020.

Please amend claims 1, 10 and 19 as follows: 

1.	(Currently Amended)  A migration control apparatus comprising: 
a memory; and 
a processor coupled to the memory and the processor configured to 
acquire a first communication log regarding a first virtual machine when execution of migration of the first virtual machine is not completed in a specific time,
perform, based on the acquired first communication logs, calculation of a first response time of a first processing request to the first virtual machine, 

perform, based on the acquired second communication log, calculation of a second response time of a second processing request to the first virtual machine,
calculate, based on the first response time, the second response time, the first rate, and an allowable range of a response time, a second rate to which the frequency of assignment of the computing resource to the first virtual machine is permitted to be lowered, 

after start of re-execution of the migration of the first virtual machine, perform, based on a progress status of the re-execution, calculation of a third rate by which the frequency of allocation is desired to be lowered for completing the re-execution, and
perform, based on a comparison of the second rate and the third rate, determination of whether to cease the re-execution. 

10.	(Currently Amended). A computer-implemented migration control method comprising: 

calculating, based on the acquired first communication logs, a first response time of a first processing request to the first virtual machine; 
acquiring a second communication log regarding the first virtual machine after lowering frequency of assignment of a computing resource to the first virtual machine to a first rate; 
calculating, based on the acquired second communication log, a second response time of a second processing request to the first virtual machine;
 calculating, based on the first response time, the second response time, the first rate, and an allowable range of a response time, a second rate to which the frequency of assignment of the computing resource to the first virtual machine is permitted to be lowered; 

after start of re-execution of the migration of the first virtual machine, perform, based on a progress status of the re-execution, calculation of a third rate by which the frequency of allocation is desired to be lowered for completing the re-execution, and
determining, based on a comparison of the second rate and the third rate, whether to cease the re-execution.


19.	(Currently Amended). A non-transitory computer-readable medium storing instructions executable by one or more computers, the instructions comprising:
 one or more instructions for acquiring a first communication log regarding a first virtual machine when execution of migration of the first virtual machine is not completed in a specific time; 
one or more instructions for calculating, based on the acquired first communication logs, a first response time of a first processing request to the first virtual machine; 
one or more instructions for acquiring a second communication log regarding the first virtual machine after lowering frequency of assignment of a computing resource to the first virtual machine to a first rate;
 one or more instructions for calculating, based on the acquired second communication log, a second response time of a second processing request to the first virtual machine; 
one or more instructions for calculating, based on the first response time, the second response time, the first rate, and an allowable range of a response time, a second rate to which the frequency of assignment of the computing resource to the first virtual machine is permitted to be lowered; 


one or more instructions for, after start of re-execution of the migration of the first virtual machine, perform, based on a progress status of the re-execution, calculation of a third rate by which the frequency of allocation is desired to be lowered for completing the re-execution, and
one or more instructions for determining, based on a comparison of the second rate and the third rate, whether to cease the re-execution.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10 and 19, the primary reason for allowance is the inclusion of “after start of re-execution of the migration of the first virtual machine, perform, based on a progress status of the re-execution, calculation of a third rate by which the frequency of allocation is desired to be lowered for completing the re-execution” in conjunction with the rest of the limitations of the claims.

Schmidt (US 20090070783A1) - teaches a system and method for monitoring activity of a business application are disclosed. A system includes a condition editor provided by an integration builder tool of a message exchange infrastructure connecting an event resolution portal server and the business application. The condition editor is adapted to configure one or parameters to define one or more conditions for one or more business objects of the business application. The system further includes a filter 

Dong (US 20090177692A1) - teaches techniques for virtual machine (VM) migration.  Examples may include selecting a first VM from among a plurality of VM hosted by a source node for a first live migration to a destination node based on determined working set patterns and one or more policies.

Anderson (US 20150143364 A1) – teaches deciding whether to accept a virtual machine migration on a host.  The method can include receiving a request to host a migrated virtual machine.  The method can include determining if the host is overcommitted.  The method can include selecting a low priority virtual machine in response to the host being overcommitted.  The method can include determining if a resource for the low priority virtual machine can be reduced to accommodate the migrated virtual machine.  The method can include reducing the resources for the low priority virtual machine in response to the resources being able to be reduced.  The method can include accepting the request to host the migrated virtual machine in response to the reduction of the resources.

Tsirkin (US 20120221710 A1) – teaches a mechanism for virtual machine resource reduction for live migration optimization is disclosed.  A method of the 

Tsirkin (US 20140359607 A1) – teaches adjusting the rate of transmission of the execution state of a virtual machine undergoing live migration.  An example method may comprise: determining, by a migration agent executing on a computer system, a first rate being a rate of change of an execution state of a virtual machine undergoing live migration from an origin host computer system to a destination host computer system; determining a second rate being a rate of transferring the execution state of the virtual machine from the origin host computer system to the destination host computer system; determining that a ratio of the first rate to the second rate exceeds a threshold convergence ratio; and reducing the rate of transferring the execution state of the virtual machine from the origin host computer system to the destination host computer system.

None of the arts cited above teach a comparison of rates being lowered while migrating based on communication logs and the decision to cease re-execution of migration as shown in Fig 6 of the current invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196